UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
QFS TRANSPORTATION, LLC, Case No. 1:18-cv-630
Plaintiff, Barrett, J.

Litkovitz, M.J.

Vs.

INFINITY TRANSPORT SERVICES, REPORT AND

INC., et al., RECOMMENDATION
Defendants.

Plaintiff QFS Transportation, LLC (“QFS”) initiated this breach of contract action in
September 2018 against its former intermodal shipping agent,'defendant Infinity Transport
Services, Inc. (“Infinity”), and Infinity’s owner and primary principal, defendant Joseph
Dimperio (“Dimperio”). (Doc. 1). Defendants filed an answer and counterclaim against
plaintiff. (Doc. 7). This matter is before the Court on plaintiff's motion to dismiss Counts 3 and
4 of defendants’ counterclaim (Doc. 14), defendants’ response in opposition (Doc. 21), and
plaintiff's reply memorandum (Doc. 23). Pursuant to the undersigned’s standing order to foster
increased oral advocacy opportunities for newer lawyers, the Court heard oral arguments on the
motion to dismiss on February 20, 2019.

I. Counterclaim Allegations

On November 6, 2018, defendants filed their answer and counterclaims for breach of
contract (Count 1), unjust enrichment (Count 2), defamation (Count 3), and tortious interference

with business relationships (Count 4). (Doc. 7).* In their Count 3 defamation counterclaim,

 

' At the hearing, plaintiff's counsel explained that QFS is a carrier that coordinates transportation logistics and
intermodal transportation services. QFS has a network of agents that allows it to provide coverage around the

country.
? Plaintiff only moves to dismiss Counts 3 and 4 of defendants’ counterclaim. Therefore, the Court will only

summarize the allegations in Counts 3 and 4,
defendants allege that they maintain contractual and business relationships with owner-operators
and drivers who transport freight for their customers. (/d. at ¢ 18). Defendants allege that QFS
“failed to properly pay or compensate those owner-operators and drivers and improperly
mishandled, depleted, or failed to return compensation, escrow funds, and deposits to those
owner-operators and drivers.” (/d. at | 19). Defendants allege that QFS and its authorized
agents, however, “have made false statements of material fact to Defendants’ owner-operators
and drivers” suggesting that defendants, rather than QFS, are improperly holding or refusing to
return escrow funds. (/d. at { 20). Defendants allege that “[t]hese false statements by QFS
and/or its authorized agents are defamatory, reflect unfavorably on Defendants’ character, and
have injured Defendants’ trade and business.” (/d. at § 21). Defendants allege that QFS “made
such false and defamatory statements unreasonably, negligently, with knowledge of their falsity,
and/or with reckless disregard for the truth or falsity of such statements.” (/d. at J 22).
Defendants allege that they suffered damages as a result of the false and defamatory statements.
(Id. at J 23).

In their Count 4 tortious interference with business relationships counterclaim,
defendants allege that their owner-operators and drivers signed lease agreements with QFS, and
QFS collected funds from the owner-operators and drivers to be held in escrow for the stated
purpose of reimbursing QFS for certain advanced expenses, including charge-backs, damaged
shipments, per diem charges, toll violations, fuel taxes, fuel surcharges, and detention fees. (/d.
at {| 25-26). However, QFS failed to return the escrow funds under certain agreed-upon
conditions, stating that QFS is withholding the funds due to “active litigation.” (/d. at J] 27-28).
Defendants’ contractual and economic relations with the owner-operators and drivers suffered as

aresult. (/d. at 29).
II. Plaintiff's Motion to Dismiss Counts 3 and 4 of Defendants’ Counterclaim (Doc. 14)
A. Rule 12(b)(6) Standard

In deciding a motion to dismiss under Rule 12(b)(6), the Court must accept all factual
allegations as true and make reasonable inferences in favor of the non-moving party. Keys v.
Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012) (citing Harbin-Bey v. Rutter, 420 F.3d 571, 575
(6th Cir. 2005)). Only “a short and plain statement of the claim showing that the pleader is
entitled to relief” is required. /d. (quoting Fed. R. Civ. P. 8(a)(2)). “[T]he statement need only
give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Jd.
(quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal quotation marks omitted) (quoting
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Although the plaintiff need not
plead specific facts, the “[fJactual allegations must be enough to raise a right to relief above the
speculative level” and to “state a claim to relief that is plausible on its face.” Jd. (quoting
Twombly, 550 U.S. at 555, 570). A plaintiff must “plead[] factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Jd.
(quoting Ashcroft v. Igbal, 556 U.S. 662, 678 (2009)).

B. Count 3 (Defamation)

Plaintiff moves to dismiss defendants’ Count 3 counterclaim for defamation on the basis
that it fails to state the necessary elements for defamation under Ohio law. (Doc. 14). Plaintiff
argues that defendants have not (1) identified any actual statements or specific third-party
recipients, (2) alleged that QFS’s statements, if any, were defamatory, (3) shown that QFS’s
statements were not privileged, or (4) pled that the alleged defamatory statements were
defamatory per se, or that there were any special damages. (Id. at 2).

Defendants argue that they have pled sufficient facts to support each element of their
defamation claim. Defendants contend that “[s]pecific facts are not necessary; the statement
need only give the defendant fair notice of what the . . . claim is and the grounds upon which it
rests.” (Doc. 21 at 4-5) (quoting MedChoice Fin., LLC v. ADS Alliance Data Sys., 857 F. Supp.
2d 665, 673 (S.D. Ohio 2012)). Defendants argue that their counterclaim specifically alleges that
plaintiff or its agents made statements falsely suggesting defendants were withholding escrow
funds. (/d. at 5). Defendants argue that they have sufficiently alleged that plaintiffs statements
were defamatory by expressly alleging that these statements “reflect[ed] unfavorably on
[Defendants’] character, and have injured Defendants’ trade and business.” (/d. at 6) (citing
Doe. 7 at 921):

Under Ohio law, “defamation occurs when a publication contains a false statement ‘made
with some degree of fault, reflecting injuriously on a person’s reputation, or exposing a person to
public hatred, contempt, ridicule, shame or disgrace, or affecting a person adversely in his or her
trade, business or profession.’” Jackson v. Columbus, 883 N.E.2d 1060, 1064 (Ohio 2008)
(quoting A & B-Abell Elevator Co. v. Columbus/Cent. Ohio Bldg. & Const. Trades Council, 651
N.E.2d 1283, 1298 (Ohio 1995)). To state a claim for relief for defamation, plaintiff must allege
facts showing: “(1) that a false statement of fact was made, (2) that the statement was
defamatory, (3) that the statement was published, (4) that the plaintiff suffered injury as a
proximate result of the publication, and (5) that the defendant acted with the requisite degree of
fault in publishing the statement.” Boulger v. Woods, No. 2:17-cv-186, 2018 WL 527009, at *8
(S.D. Ohio Jan. 24, 2018) (citing Susan B. Anthony List v. Driehaus, 779 F.3d 628, 632-33 (6th
Cir. 2015) (in turn quoting Am. Chem. Soc. v. Leadscope, Inc., 978 N.E.2d 832, 852, {77 (Ohio
2012)). Failure to establish any one of these elements is fatal to the claim. /d. Courts have held

that the general pleading standards of Rule 8(a)(2) apply to defamation claims. Universal Health
Grp. v. Allstate Ins. Co., No. 09-12524, 2010 WL 2278618, at *4 (E.D. Mich. May 12, 2010)
(Report and Recommendation) (“[N]othing in the Federal Rules suggests that pleading a
defamation claim is subject to higher pleading standard than any other claim.”), adopted, 2010
WL 2287151 (E.D. Mich. June 4, 2010); Scheser v. Island Hospitality Mgmt., No. 09-cv-961,
2010 WL 1742532, at *1 (W.D. Ky. Apr. 28, 2010) (there is “no reason to impose a heightened
pleading standard” in a defamation case).

Plaintiff first argues that defendants have failed to identify false and defamatory
statements or third-party recipients. (Doc. 14 at 6). Plaintiff argues that defendants’ defamation
claim is a “bare allegation” and fails to “plead or identify what was specifically communicated,
to which owner-operators and drivers the ‘suggestions’ [about the withholding of escrow funds]
were made, how the ‘suggestions’ were made (orally or in writing), and where and when they
were made.” (/d.). Plaintiff also argues that defendants have not alleged that any statements
were defamatory and only make a conclusory statement that they have been injured in their trade
and business, without explaining how. (/d. at 8).

“A defamation [counterclaim] must allege the substance of the alleged defamatory
statements although they need not be set out verbatim.” Doe v. Univ. of Dayton, No. 3:17-cv-
134, 2018 WL 1393894, at *5 (S.D. Ohio Mar. 20, 2018), aff'd, No. 18-3339, 2019 WL 1224606
(6th Cir. Mar. 15, 2019). Under Ohio law, a statement is defamatory if it, inter alia, “affect[s] a
person adversely in his or her trade, business or profession.” Croce v. N.Y. Times Co., 345 F.
Supp. 3d 961, 974 (S.D. Ohio 2018) (internal citations omitted). Defendants’ counterclaim
sufficiently identifies the substance of the alleged defamatory statement—that QFS and/or its
agents made false statements of fact suggesting that defendants were “improperly holding or

refusing to return” escrow funds—and the third parties to whom QFS made the alleged
statements—to defendants’ owner-operators and drivers. (Doc. 7 at § 20). Defendants also
allege that these statements made by QFS to defendants’ owner-operators and drivers were false
and defamatory and injured defendants’ trade and business. (/d. at § 21). Based on these
allegations, the Court concludes that defendants have properly pled the first two elements of a
defamation claim such that plaintiff has been given fair notice of the grounds of defendants’
defamation counterclaim.

Next, plaintiff argues that defendants have failed to plead that QFS’s alleged statements
were made without privilege. (Doc. 14 at 9). However, “privilege is an affirmative defense to a
defamation claim and [d]efendants need not plead facts to defeat an affirmative defense.”
MedChoice Fin., LLC, 857 F. Supp. 2d at 674 (and cases cited therein). See also Gallagher v.
Stonegate Mortg. Corp., No. 99684, 2013 WL 6858040, at *5 (Ohio Ct. App. Dec. 26, 2013)
(“Because “qualified privilege’ only affects the burden of proof related to establishing malice and
does not change the actionable quality of the defamation claim, it cannot be used in the instant
case as a basis to dismiss the complaint.”). Therefore, dismissal of defendants’ defamation claim
is not appropriate on this basis.

Finally, plaintiff argues that defendants have failed to identify any special harm that
QFS’s alleged statements caused them or that the statements were defamatory per se. (Doc. 14 at
11). “A defamatory statement that is injurious to a plaintiff's trade or business is defamatory per
se and, in such a case, damages will be presumed and need not be pled or proven.” MedChoice
Fin., LLC, 857 F. Supp. 2d at 674 (citing Murray v. Knight-Ridder, Inc., No. 02 BE 45, 2004 WL
333250, at *3 (Ohio Ct. App. Feb. 18, 2004)). Here, defendants allege that the statements made
by QFS are “defamatory, reflect unfavorably on Defendants’ character, and have injured

Defendants’ trade and business.” (Doc. 7 at § 21). Plaintiff argues that this is a “blanket
assertion” and defendants have not provided support for their allegations of trade and business
injury. (Doc. 14 at 11). However, construing defendants’ allegation in the context of its entire
counterclaim and in the light most favorable to defendants, as the Court must do on a motion to
dismiss, it is plausible to infer that falsely misrepresenting that defendants, and not QFS, are
improperly withholding or refusing to release escrow funds due to those with whom they are in
business would be harmful to defendants’ continuing business relationships with the owner-
operators or drivers. The Court concludes that defendants’ allegations are sufficient to meet the
notice requirements of Rule 8(a).

Accordingly, plaintiff's motion to dismiss defendants’ Count 3 counterclaim for
defamation should be denied.

C. Count 4 (Tortious Interference of Business Relationship)

Plaintiff also moves to dismiss defendants’ Count 4 counterclaim on the basis that
defendants have failed to plead the requisite elements under Ohio law to state a claim for tortious
interference with business relationships. (Doc. 14 at 12-14),

Defendants argue that they have sufficiently pled the first element of tortious
interference—a business relationship—by alleging that owner-operators and drivers affiliated
with defendants signed owner-operator lease agreements with plaintiff to transport freight for
defendants’ customers. (Doc. 21 at 9) (citing Doc. 7 at {{] 25-26). Defendants argue that they
have sufficiently pled intentional interference in Paragraph 28 of their counterclaim by alleging
that “owner-operators and drivers fully and faithfully satisfied all conditions necessary for the
return of their respective escrow funds, but [Plaintiff] has failed to return the same without just
cause of valid basis, stating instead that [Plaintiff] is withholding such escrow funds due to

‘active litigation’ with defendants.” (Jd. at 9-10) (citing Doc. 7 at § 28). Defendants also argue
that they satisfy the final element by making clear that they have suffered pecuniary damages.
(id. at 10) (citing Doc. 7 at J 31).

“Tortious interference with a business relationship requires that a [counter] defendant
interfere with the relationship of the [counter-claimant] and a third party.” Kuvedina, LLC v.
Cognizant Tech. Sols., 946 F. Supp. 2d 749, 757 (S.D. Ohio 2013). To state a counterclaim for
tortious interference with a business relationship under Ohio law, defendants must allege: “(1)
the existence of a business relationship; (2) the tortfeasor’s knowledge thereof; (3) an intentional
interference causing a breach or termination of the relationship; and (4) damages resulting
therefrom.” Jd. at 756.

Plaintiff first argues that defendants have failed to allege the specific business
relationships they had with owner-operators and drivers. (Doc. 14 at 13). However, defendants
specifically state in their counterclaim that QFS interfered with defendants’ contractual and
economic relations with their owner-operators and drivers, who affiliated with defendants and
signed agreements with QFS in order to transport freight for defendants’ customers. (Doc. 7 at
{| 25, 29). Defendants also allege that they “maintain contractual and business relationships
with a number of owner-operators and drivers who transport freight for Defendants’ customers.”
(Id. at § 18, incorporated by reference in § 24). Defendants thus allege that they had a business
relationship with owner-operators and drivers who transported freight for defendants’ customers
and signed agreements with QFS in order to carry out these operations. The Court is
unpersuaded by plaintiff's argument that defendants’ allegations of a business relationship are
not specific enough at this stage in the proceedings, especially when all of the cases cited by

plaintiff were decided at the summary judgment and directed verdict stages.
Plaintiff next argues that defendants have failed to allege that QFS knew about the
business relationship, that QFS intentionally interfered with the business relationship, and that
defendants suffered damages resulting therefrom. (Doc. 14 at 13-14). However, the Court
concludes that defendants have sufficiently alleged all three of these elements in their Count 4
counterclaim for tortious interference with business relationships. Defendants allege in their
counterclaim that QFS knew of this business relationship because the owner-operators and
drivers signed Owner-Operator Lease Agreements directly with QFS to transport freight for
defendants’ customers (“knowledge”). (Doc. 7 at 25). In addition, defendants sufficiently
plead that QFS intentionally interfered with defendants’ contractual relationship with the owner-
operators and drivers by failing to return their respective escrow funds that were collected in
accordance with the Owner-Operator Lease Agreements with QFS (“intentional interference”’).
(/d. at J] 28-29). Defendants also plead that they suffered “pecuniary damages” as a result of
QFS’s conduct (“damages resulting therefrom”). (/d. at 4 31).

Finally, plaintiff argues that defendants’ counterclaim attempts to “convert an alleged
breach of contact into a tort claim.” (Doc. 14 at 14-16). Plaintiff argues the “interference” that
defendants allege stems from QFS allegedly breaching its contracts with owner-operators and
drivers. (/d. at 14). Plaintiff maintains that while Ohio does recognize a separate cause of action
for tortious interference with business relationships, defendants here attempt to add a tort claim
that can only be proven on the same set of facts as their breach of contract claim. (/d. at 14-15).

“A claim for tortious interference with a business relationship is not cognizable where
the interference results as a mere consequence of a breach of contract.” Lambert v. Kazinetz, 250
F. Supp. 2d 908, 917 (S.D. Ohio 2003) (citing Digital & Analog Design Corp. v. N. Supply Co.,

540 N.E.2d 1358, 1368 (Ohio 1989)). An exception exists where the breaching party holds “a
motive to interfere with the adverse party’s business relations rather than by an interference with
business resulting as a mere consequence of such breach.” Digital & Analog Design Corp., 540
N.E.2d at 1368. Ohio courts have consistently stated that “it is no tort to breach a contract,
regardless of motive.” Canderm Pharmacal, Ltd. v. Elder Pharm., Inc., 862 F.2d 597, 602 (6th
Cir. 1988) (citing cases from the Supreme Court of Ohio).

At this stage in the proceedings, the Court agrees that defendants have stated a separate,
independent counterclaim for tortious interference with business relationships apart from any
claim arising from the breach of contract with the owner-operators and drivers. As defendants
argue, their tortious interference claim does not solely arise from the breach of plaintiff's
contracts with owner-operators and drivers. (Doc. 21 at 11). Defendants maintain that the claim
“is based upon Plaintiffs independent extra-contractual conduct after the Agreement was
formally terminated,” including plaintiffs efforts to undermine defendants’ continued working
relationships with the owner-operators and drivers by withholding escrow funds allegedly
because of “active litigation” with defendants (Doc. 7 at §] 28) and by making false statements
that defendants, and not QFS, are withholding such funds (Doc. 7 at {] 24, 20). (/d.). The Count
4 counterclaim alleges that by virtue of QFS’s alleged failure to return escrow funds to the
owner-operators and drivers (who transport freight for defendants), QFS has deprived defendants
of the benefit of continuing relationships with the owner-operators and drivers. QFS alleges that
it owed contractual duties to the owner-operators and drivers, if anyone, and not to defendants.
(Doc. 14 at 15). However, the allegations contained in defendants’ Count 4 counterclaim are not
a direct result of QFS’s alleged breach. Rather, as a result of this alleged breach between QFS

and the owner-operators and drivers, defendants’ relationship with the owner-operators and

10
3

drivers in transporting freight suffered. Accordingly, plaintiff's motion to dismiss defendants

Count 4 counterclaim for tortious interference with business relationships should be denied.

V. Conclusion

Based on the foregoing, it is RECOMMENDED that plaintiffs motions to dismiss

Counts 3 and 4 of defendants’ counterclaim (Doc. 14) be DENIED.

Date: @/6 L 7 Klein abhor
Karen L. Litkovitz

United States Magistrate Judge

1]
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
QFS TRANSPORTATION, LLC Case No. 1:18-cv-630
Plaintiff, Barrett, J.

Litkovitz, M.J.

VS.

INFINITY TRANSPORT SERVICES,
INC., et al.,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

12
